CLARK, Judge.
In the charge to the jury, the trial court instructed as follows :
“Now in connection with the testimony of Mrs. Matthews and the passengers in her car there was some discrepancy there, seemingly brought out on cross examination by one of the attorneys for Mr. Henderson referring back to a deposition she had made in April of this year, in which she testified that they were backing out of a driveway. In explanation of her contradictory testimony she testified that she was not familiar with the location of this accident, and at the time she gave this deposition back in April.”
Whether the instruction constituted prejudicial error must, be answered by determining its probable effect upon the jury. Worrett v. Credit Union, 12 N.C. App. 275, 182 S.E. 2d 874 (1971), As the evidence in the case revealed, the jury was' basically presented with two different versions of how the accident occurred, one being that of Marion Henderson and the other,that of Lucille Matthews, which was corroborated by the passengers in her car. And, as the evidence disclosed, the answers to the issues depended on which version the jury chose to believe. Only one of the passengers, Margie Ruth Newkirk, ever had a diL ferent story, that being revealed in a deposition taken prior to trial. Whether or not Newkirk’s credibility had been impaired by this evidence and the manner by which conflicts in such evidence were to be resolved remained exclusively with the jury. See Atkins v. Moye, 277 N.C. 179, 176 S.E. 2d 789 (1970), and Worrell v. Credit Union, supra. “The court in its charge may not intimate or express an opinion as to the facts, the weight of the evidence, or the credibility of the witnesses, either directly or indirectly, in any manner, and if the judge does intimate or express such an opinion, it is prejudicial.” Belle v. Schweizer, 268 N.C. 50, 54, 149 S.E. 2d 565, 568 (1966).
As the above instructions reveal, not only did the trial judge effectively express an opinion as to the credibility of the plaintiff Newkirk, but he cast considerable doubt upon the defendant Matthews’s entire version of the accident. The clear import of the instruction was in fact to impeach Matthews and not Newkirk. Under these circumstances where, the issues of negligence and liability depended entirely upon questions of cre'di-*283bil-ity and the resolution-of conflicts in the evidence, it is our opinion that the .challenged portion of the instructions had the probable effect of influencing the jury to resolve those, questions against the defendant Matthews which is in clear violation of G.S. 1A-1, Rule 51(a).
For this error in the charge, among others, the judgments must be vacated, the verdicts set aside, and new trials ordered.
New trial.
Judges Martin and Arnold concur.